t c memo united_states tax_court janet mccullar petitioner v commissioner of internal revenue respondent docket no 3100-13l filed date janet mccullar pro_se edwin b cleverdon and thomas alan friday for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure revenue service irs or respondent to uphold a notice_of_intent_to_levy re- spondent has moved to dismiss the petition for lack of jurisdiction as to tax years and and for summary_judgment under rule as to tax_year we will grant both motions background petitioner filed a timely federal_income_tax return for the irs made no adjustments to that return and issued petitioner the refund she had requested thereon respondent represents that the irs has issued to petitioner no notice_of_deficiency notice_of_determination or other notice for that would provide this court with jurisdiction over petitioner’s tax_year petitioner filed a timely federal_income_tax return for the irs con- ducted an examination of that return and on date sent petitioner a notice_of_deficiency for petitioner did not petition this court from that no- tice and on date the irs assessed the tax in an effort to collect that assessed tax the irs sent petitioner on date irs letter final notice_of_intent_to_levy and notice of your right to a hearing on date petitioner filed form request for a collection_due_process or equivalent_hearing because this request was filed days after the letter was issued and thus outside the time period for requesting a cdp hearing for the settlement officer to whom the case was assigned determined that petitioner was entitled only to an equivalent_hearing on date the settlement officer so sent petitioner a decision letter concerning equivalent_hearing explaining that the irs was unable to offer her any relief for petitioner filed a timely federal_income_tax return for the irs con- ducted an examination of that return which resulted in issuance of a notice_of_deficiency on date petitioner did not petition this court from that notice and on date the irs assessed the tax in an effort to collect that assessed tax the irs sent petitioner on date irs letter final notice_of_intent_to_levy and notice of your right to a hearing on date petitioner filed form in her request petitioner did not seek a collection alternative but challenged her underlying tax_liability petitioner stated that she wished to challenge at her cdp hearing her tax_liabilities for and on date the so from the irs appeals_office sent petitioner a letter scheduling a telephone cdp hearing for date the so informed petitioner that in order for him to consider a collection alternative she needed to provide him with a copy of a completed form 433-a collection information statement for wage earners and self-employed individuals together with supporting financial information petitioner provided no documentation and proposed no collection alter- native before the scheduled cdp hearing she failed to participate in that hearing and did not request that it be rescheduled the so mailed petitioner a last chance letter requesting that she submit financial information if she wished the irs to consider a collection alternative petitioner submitted no information and failed to contact the irs regarding her case accordingly the irs prepared and mailed to petitioner a notice_of_determination sustaining the proposed levy when that letter was returned to the irs as undeliverable the so sent by certified mail on date to a different address for petitioner another notice of deter- mination sustaining the proposed levy petitioner timely sought review in this court advancing as her sole contention a challenge to her underlying tax liabil- ities for and on date respondent filed a motion to dismiss for lack of juris- diction as to and and a motion for summary_judgment as to this court ordered petitioner to file a response to both motions by date this order advised petitioner that under tax_court rule d judgment may be entered against a party who fails to respond to a motion for summary_judgment petitioner has responded neither to respondent’s motions nor to the court’s order a motion to dismiss for lack of jurisdiction discussion the tax_court is a court of limited jurisdiction 85_tc_527 and may exercise jurisdiction only to the extent expressly provided by statute 66_tc_61 jurisdiction must be shown affirmatively and petitioner as the party invoking the court’s jurisdiction bears the burden of proving that jurisdiction exists see 114_tc_268 aff’d 22_fedappx_837 9th cir as to petitioner has failed to present any document showing that the irs issued her any notice that would provide us with jurisdiction respondent represents following a diligent search of irs files that no such notice has been issued to petitioner petitioner has failed to satisfy her burden of proving that jurisdiction exists as to as to petitioner did receive a notice_of_intent_to_levy a taxpayer that wants a cdp hearing before an irs appeals officer must submit a hearing request within days from the date of letter see sec_6330 sec_301_6330-1 proced admin regs if the taxpayer fails to request a cdp hearing within that 30-day period the irs will afford the taxpayer an equivalent_hearing see sec_301_6330-1 i proced admin regs following an equivalent_hearing the appeals officer issues the taxpayer a decision letter a decision letter issued after an equivalent_hearing does not constitute a notice_of_determination within the meaning of sec_6330 and thus does not provide a basis for invoking this court’s jurisdiction see 116_tc_263 but see 119_tc_252 decision letter issued after timely cdp request constituted a notice_of_determination the irs informed petitioner that she would be offered an equivalent hear- ing because her hearing request for was filed days rather than days after the letter for was issued see craig t c pincite describing the genesis for equivalent hearings after petitioner failed to participate in her equivalent_hearing the irs issued her a decision letter stating that the proposed collection actions were appropriate because petitioner’s decision letter does not provide us with jurisdiction we lack authority to hear her case as regards we will therefore grant respondent’s motion to dismiss as to both and b summary_judgment and standard of review the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir rule d provides that where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but rather must set forth specific facts by affidavits or otherwise showing that there is a genuine dispute for trial sec_6330 does not prescribe the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case the general parameters for such review are marked out by our precedents where the validity of the underlying tax_liability is at issue the court reviews the com- missioner’s determination de novo 114_tc_176 where there is no dispute concerning the underlying tax_liability the court reviews the irs decision for abuse_of_discretion id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir sec_6330 permits a taxpayer to challenge the existence or amount of her underlying liability in a cdp proceeding only if she did not receive a notice_of_deficiency or otherwise have a prior opportunity to contest that lia- bility petitioner received a notice_of_deficiency for but failed to petition this court thus petitioner is precluded from challenging her underlying tax_liability for petitioner failed to participate in her cdp hearing and would thus be precluded from challenging her underlying liability in any event see 140_tc_173 a taxpayer is precluded from dis- puting the underlying liability if it was not properly raised in the cdp hearing we accordingly review the so’s actions with respect to only for abuse_of_discretion because petitioner failed to respond to respondent’s motion for summary_judgment the court could enter a decision against her for that reason alone see rule d we will nevertheless consider the motion on its merits we conclude that there are no material facts in dispute and that this case is ap- propriate for summary adjudication the only question is whether the so abused his discretion in sustaining a levy to collect petitioner’s unpaid tax_liability we review the record to determine whether the so properly verified that the requirements of any applicable law or administrative procedure have been met any issues raised by petitioner have merit and any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 it is clear from our review of the record that the so conducted a thorough review of transcripts of petitioner’s account and verified that the requirements of applicable law and administrative procedure were followed the so properly balanced the need for efficient collection_of_taxes with petitioner’s legitimate con- cern that collection action be no more intrusive than necessary petitioner did not raise any challenge to the appropriateness of respondent’s intended collection action these issues are now deemed conceded see rule b because petitioner failed to participate in her hearing or raise any issues other than her underlying liability we find that the so did not abuse his dis- cretion we will therefore grant summary_judgment for respondent and affirm the proposed collection action for to reflect the foregoing an appropriate order and decision will be entered
